MEMORANDUM DECISION                                                              FILED
                                                                           08/31/2017, 10:04 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                                 CLERK
this Memorandum Decision shall not be                                        Indiana Supreme Court
                                                                                Court of Appeals
regarded as precedent or cited before any                                         and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Matthew J. Buehler                                       Curtis T. Hill, Jr.
Reed Earhart & Lennox, LLC                               Attorney General of Indiana
Warsaw, Indiana
                                                         Jodi Kathryn Stein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Jonathen R. Lovelace,                                    August 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         43A03-1703-CR-596
        v.                                               Appeal from the Kosciusko
                                                         Superior Court
State of Indiana,                                        The Honorable David C. Cates,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         43D01-1611-F4-721



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 43A03-1703-CR-596 | August 31, 2017                Page 1 of 6
                                       Statement of the Case
[1]   Jonathen R. Lovelace appeals his conviction for child molesting, as a Level 4

      felony. He raises one issue on appeal, namely, whether the trial court abused

      its discretion when it admitted into evidence a video recording of a child

      witness’s interview regarding the alleged molestation.


[2]   We affirm.


                                 Facts and Procedural History
[3]   Lovelace is the biological son of Andrew Riley (“Andrew”) and the stepson of

      Jennifer Riley (“Jennifer”). Andrew and Jennifer also have a minor daughter

      together, A.R. On October 27, 2016, Lovelace, who was twenty-three years old

      and who lived in his own apartment, visited the residence of Andrew and

      Jennifer. After they ate dinner, Lovelace and A.R., who was five years old,

      played together in various rooms around the house, including in A.R.’s

      bedroom. At one point, Lovelace and A.R. went under the bed, which was a

      common place for them to play. Jennifer went into A.R.’s room and asked

      them to get out from under the bed. The two did not immediately leave from

      their spot. Approximately ten to fifteen minutes later, Andrew went back to the

      room and again asked them to get out from under the bed. At this point, the

      two emerged. A.R. proceeded with her usual bedtime routine and Lovelace

      spent some additional time with Andrew and Jennifer before he returned to his

      apartment.




      Court of Appeals of Indiana | Memorandum Decision 43A03-1703-CR-596 | August 31, 2017   Page 2 of 6
[4]   On October 30, while getting ready for bed, A.R. told Jennifer that she had a

      secret to tell. A.R. told Jennifer that Lovelace “let her touch his private and his

      booty”1 while they were under the bed on October 27. Tr. at 36. The next

      morning, Jennifer went to the Warsaw Police Department station to report

      A.R.’s claims. After she gave her statement, Jennifer picked A.R. up from

      school and took her to the police station. There, Child Protective Services

      Caseworker Kelly Bugg interviewed A.R. During the interview, which was

      video recorded and monitored by a police officer, A.R. used a diagram of male

      anatomy to show Bugg that she had touched Lovelace on his penis. On

      November 2, the State charged Lovelace with one count of child molesting, as a

      Level 4 felony, and alleged that he was a habitual offender.


[5]   On December 30, the State filed its notice of intent to offer statements and

      videotape of a protected person under the Protected Person Statute, Indiana

      Code Section 35-37-4-6. On January 10, 2017, the trial court held a hearing on

      the Protected Person statute. During the hearing, the State called A.R. as a

      witness. Following the hearing, the court found that A.R. “is not able to

      understand the nature and obligation of an oath[] and, accordingly, is

      unavailable for trial.” Appellant’s App. Vol. II at 13. The court further found

      that there was “sufficient indicia of reliability by time, content[,] and

      circumstances” for the statement made to Jennifer and the video-recorded

      statement to Bugg and that each statement was admissible at trial. Id. at 14.



      1
          Jennifer testified at trial that A.R. would say “privates and booty” when referring to genitalia. Tr. at 37.

      Court of Appeals of Indiana | Memorandum Decision 43A03-1703-CR-596 | August 31, 2017                   Page 3 of 6
[6]   The trial court held a two-day jury trial on January 17-18, 2017. At the onset of

      trial, while the court addressed preliminary matters but before voir dire,

      Lovelace objected to the use of A.R.’s video-recorded interview as evidence on

      the ground that its admission would violate his Sixth Amendment right to

      confront the witness. The trial court overruled his objection and stated that

      Lovelace had the opportunity to cross examine A.R. at the January 10 hearing.

      After opening statements, Lovelace renewed his objection to the use of the

      video recording as evidence. The trial court again overruled his objection.


[7]   On January 18, the second day of the trial, the State called Bugg as a witness.

      During Bugg’s testimony, the State moved to admit the video-recorded

      interview of A.R as State’s exhibit 9. Lovelace responded: “No objection.” Tr.

      at 82. The trial court admitted the video-recorded interview as evidence and

      played it for the jury.


[8]   At the conclusion of the first phase2 of the trial on January 18, the jury found

      Lovelace guilty as charged, and the court entered judgment of conviction.

      During the second phase of the trial, the jury found Lovelace to be a habitual

      offender. On February 16, the trial court sentenced Lovelace to an aggregate

      sentence of sixteen years in the Indiana Department of Correction with two

      years suspended to probation. This appeal ensued.




      2
          The trial court bifurcated the trial to address the habitual offender issue separately.

      Court of Appeals of Indiana | Memorandum Decision 43A03-1703-CR-596 | August 31, 2017         Page 4 of 6
                                      Discussion and Decision
[9]    Lovelace contends that the trial court violated his Sixth Amendment right to

       confront a witness against him when it admitted into evidence A.R.’s video-

       recorded interview. As our Supreme Court recently held:

               The trial court is afforded wide discretion in ruling on the
               admissibility of evidence. Nicholson v. State, 963 N.E.2d 1096,
               1099 (Ind. 2012). On appeal, evidentiary decisions are reviewed
               for abuse of discretion and are reversed only when the decision is
               clearly against the logic and effect of the facts and circumstances.
               Id.


       Shinnock v. State, 76 N.E.3d 841, 842-43 (Ind. 2017).


[10]   On appeal, Lovelace argues that he “made a timely objection to the admission

       of the videotaped statement prior to its introduction into evidence at trial.”

       Appellant’s Br. at 7. However, while the record indicates that Lovelace

       objected to the use of video evidence on two separate occasions early on the

       first day of trial, Lovelace did not object when the State moved to introduce the

       video-recorded interview during Bugg’s testimony.


[11]   It is well settled that the “failure to make a contemporaneous objection at the

       time evidence is introduced at trial will result in waiver of the issue on appeal.

       Indeed, an appellate claim will not be preserved upon an objection discussed or

       not made immediately prior to or following the admission of evidence.” Dilts v.

       State, 49 N.E.3d 617, 619 (Ind. Ct. App. 2015) (second emphasis added).

       Because Lovelace did not make a contemporaneous objection to the admission


       Court of Appeals of Indiana | Memorandum Decision 43A03-1703-CR-596 | August 31, 2017   Page 5 of 6
       of the video-recorded interview, he has waived this issue on appeal. See e.g.

       Brown v. State, 929 N.E.2d 204, 207 (Ind. 2010).3 Accordingly, we affirm his

       conviction.


[12]   Affirmed.


       Kirsch, J., and Brown, J., concur.




       3
         When the State introduced the video-recorded interview into evidence, Lovelace specifically stated: “No
       objection.” Tr. at 82. As such, the doctrine of fundamental error is not available to Lovelace on appeal. See
       Halliburton v. State, 1 N.E.3d 670 (Ind. 2013).

       Court of Appeals of Indiana | Memorandum Decision 43A03-1703-CR-596 | August 31, 2017             Page 6 of 6